Citation Nr: 0022954	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 194 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from June 1973 to 
June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veteran Affairs (VA) Salt Lake City, Utah, Regional Office 
(RO), in which the RO, inter alia, denied entitlement to 
service connection for schizophrenia.  The veteran perfected 
an appeal as to the issue of entitlement to service 
connection for schizophrenia only.  


FINDINGS OF FACT

1.  The veteran's schizophrenia is shown to be the direct 
result of drug abuse.

2.  Drug abuse constitutes willful misconduct under VA law.

3.  The claim for entitlement to service connection for 
schizophrenia is not otherwise supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  Compensation for schizophrenia shown to be the result of 
willful misconduct in service is precluded by law.  38 
U.S.C.A. §§ 105(a), 1110, 5107 (a) (West 1991); 38 C.F.R. §§ 
3.1, 3.301, 3.309 (1999); VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 7- 99 (June 9, 1999).

2.  The claim for entitlement to service connection for 
schizophrenia is not otherwise well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background 

Review of the veteran's service medical records indicates 
that in a July 1973 report of medical history the veteran 
denied having a family history of psychosis.  

In January 1974 the veteran underwent a psychiatric interview 
and it was noted that there was no evidence of a psychiatric 
disease or personality disorder.  

During a June 1974 separation examination the veteran denied 
having a history of psychosis, disturbances of consciousness, 
or drug usage.  

Private hospital records dated from November 18, 1974 to 
November 29, 1974, show that the veteran was admitted to the 
hospital because he was extremely incoherent and he was 
keeping his family up all night.  On admission to the Mental 
Health Unit, the veteran was incoherent, confused, 
bewildered, and disoriented to time and place.  He did not 
know his age and he believed that he "was locked up for two 
years."  The veteran's responses to questions were 
irrelevant and he believed that people talked to him through 
the television.  It was noted that the veteran had recently 
been discharged from a psychiatric hospital in Las Vegas, 
Nevada.  On admission, the diagnostic impression was acute 
schizophrenic episode, rule out drug-induced psychosis.  On 
discharge, the diagnosis was acute schizophrenic episode 
precipitated by drug abuse, amphetamines and LSD.  

Private hospital records dated from December 5, 1974, to 
December 23, 1974, show that the veteran was again admitted 
to the Mental Hospital Unit, because of agitation, staying up 
late at night, confusion, walking out of the house without 
shoes, and attempting to steal someone's car.  The veteran 
was bewildered, his verbal production was disorganized, and 
he was incoherent and irrelevant.  He reported abusing 
various kinds of drugs, mostly uppers and downers, LSD 
(lysergic acid diethylamide), and marijuana.  Diagnosis was 
chronic schizophrenia, undifferentiated.  

In November 1979 the veteran was admitted to a State Hospital 
with a diagnosis of antisocial personality, severe.  During 
his hospitalization, the veteran admitted that he started 
using drugs when he was fourteen and he became a frequent 
user of LSD, PCP (phencyclidine), heroin, hashish, peyote, 
amphetamines, and cocaine.  The veteran also reported that he 
had been hospitalized for both alcohol and drug abuse in the 
past.  

In January 1980, the veteran was released from the State 
Hospital.  In a January 1980 consultation report, A. W. B., 
M.D., stated that within the strong structure of the hospital 
and on a small dosage of Mellaril, the veteran showed no 
evidence of psychosis or appreciable residual stigma of 
schizophrenia.  The psychiatrist further stated that on 
admission to the hospital, the veteran was not schizophrenic.  
He added that a confusing history of alcohol and drug abuse 
and a maxillary abscess may have influenced the veteran by a 
toxic reaction before and during his hospital admission.  Dr. 
B. concluded that the veteran's history and course in the 
hospital could not adequately support a change of diagnosis 
to schizophrenia or to drug-induced or toxic psychosis.  
According to him, there was adequate history from the veteran 
to substantiate a personality disorder.  

Treatment records from the Department of Public Health, 
Community Mental Health Services dated from March to November 
1980 show that the veteran received ongoing treatment for a 
diagnosis of psychosis with drug intoxication and 
schizophrenia, paranoid type.  

During a February 1981 VA psychiatric evaluation, the veteran 
reported drinking approximately twelve cans of beer per day.  
He also reported experiencing shakiness in the mornings and 
not using drugs at all for over three years.  It was noted 
that the veteran's concentration was fair, he was sometimes 
incoherent, his mood was fairly good, he had low energy, but 
he was not suicidal.  On mental status examination, it was 
noted that the veteran had no psychosis or evidence of 
delusions which were ever present at times other than when he 
was intoxicated, needed drugs or alcohol, or was having 
withdrawal symptoms.  Thought processes were intact with no 
disturbance in associations.  Diagnoses were chronic alcohol 
abuse, past history of mixed substance abuse, past history of 
acute psychotic brain syndrome secondary to his alcohol and 
drug use, and explosive personality disorder.  According to 
the VA psychiatrist, the veteran's difficulties in the past 
have been related to his alcohol and drug abuse which have 
caused him severe problems with the law and this has also led 
to several hospitalizations.  The VA psychiatrist concluded 
that the veteran's anti-social problems have been the result 
of drug and alcohol abuse.  

VA Medical Center (MC) records show that the veteran was 
hospitalized from October to November 1993.  On admission, 
the veteran had an initial diagnosis of psychosis with mania 
and a provisional diagnosis and history of chronic paranoid 
schizophrenia.  It was noted that the veteran demonstrated no 
evidence of alcohol or drug withdrawal during his 
hospitalization.  The veteran's discharge diagnoses were 
schizoaffective disorder and poly-substance abuse (cocaine, 
heroin, amphetamines, and alcohol).  

During a November 1993 VAMC psychological assessment, the 
veteran exhibited tangential thinking and delusions of 
grandiosity.  He acknowledged auditory hallucinations and 
described them as being the voices of deceased people from 
his past.  He also reported that there were no specific or 
consistent messages in these voices.  In addition, the 
veteran was administered the Minnesota Multi-phasic 
Personality Inventory (MMPI-II).  The results indicated that 
the veteran experiences strong feelings of insecurity and 
inferiority and that his general manner of coping with stress 
is to withdraw into fantasy.  The results also showed that 
the veteran is lacking in social skills and is generally 
mistrustful and suspicious of others.  It was noted that the 
diagnosis most commonly associated with his test results was 
either schizoid or paranoid schizophrenia.  

VAMC outpatient treatment records from January to April 1997 
show that the veteran received ongoing treatment for 
schizophrenia and depression.  

In a July 1997 letter, a VA psychiatrist stated that the 
veteran had been a patient of hers for three years during 
which time she treated him for schizophrenia.  According to 
her, although the veteran appears quite normal when receiving 
medication, he does have a severe, permanent disability.  

In May 1998, the veteran signed a medical release so that the 
RO could obtain his private psychiatric records from the 
Pocono Medical Center.  As of this date no reply has been 
received.  

During a July 1998 VA fee basis psychiatric examination, the 
veteran reported having problems with his memory and anger.  
The veteran denied having any current suicidal or homicidal 
ideation or a history of suicide attempts.  He characterized 
his main problem as drinking.  He also admitted to using 
drugs, but stated this was mostly during 1973 and 1974.  
According to the veteran, he has not used illegal drugs for 
the past 15 years.  The veteran told the private psychiatrist 
that he heard voices about five years ago although he 
currently denied suffering from delusions.  The veteran also 
stated that approximately five years ago he heard the 
television and radio talking to him and he had visual 
hallucinations about two years ago.  The veteran also 
reported that when he used drugs he became paranoid, but he 
denied having any current episodes of paranoia.  

The fee basis examiner reviewed the veteran's claims file and 
noted that the majority of records suggested that when the 
veteran had been psychotic, he had been abusing drugs and 
alcohol.  However, he did state that a note from VA 
outpatient treatment records, set forth above, indicated that 
the veteran appeared to become psychotic when not on drugs 
and alcohol which the VA treating psychiatrist believed 
substantiated a diagnosis of schizophrenia.  The fee basis 
examiner noted that at the time of the examination, the 
veteran was on medications for the control of psychosis and 
he was not showing positive symptoms of schizophrenia.  
However, he noted that the veteran does appear to have 
diminished interest and lack of motivation.  He described the 
veteran as living a relatively isolated lifestyle with few 
friends and he has never been married.  

The fee basis examiner rendered a diagnoses of schizo-
affective disorder with the extent of drug use precipitating 
this as unclear.  The veteran also suffers from polysubstance 
abuse, currently in remission per his report.  The veteran 
was also diagnosed with a history of brain trauma, as a 
result of a motor vehicle accident and it was noted that this 
could also be contributing to his neuropsychiatric 
presentation and possible mild hypertension.  


II. Laws and Regulations 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 U.S.C.A. 
105(a) (West 1991); 38 C.F.R. 3.301 (1999); see also 38 
C.F.R. 3.1(n) (1999). 

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (1999), 
including psychoses, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.301, 3.303 (1999).  Direct service may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.301(a) 
(1999).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. 3.301(d) (1999). 

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disabilities incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGPREC 2-98 (February 10, 1998); see also VAOPGPREC 7- 
99 (June 9, 1999).  The Board is bound by precedent opinions 
of the VA General Counsel.  38 U.S.C.A. § 7104(c).

Pursuant to 38 U.S.C.A. 5107(a), a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a well-grounded claim 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81). 

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to prove a claim.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


III. Analysis 

The veteran was diagnosed with an acute schizophrenic episode 
precipitated by drug abuse, amphetamines, and LSD during his 
November 1974 hospitalization.  In December 1974, he was 
again hospitalized and diagnosed with chronic schizophrenia, 
undifferentiated.  During his December 1974 hospitalization, 
the veteran admitted to abusing various kinds of drugs, 
mostly uppers and downers, LSD, and marijuana.  Following 
medical evaluation and treatment, the veteran's diagnosis 
reflects that treating physicians felt his schizophrenic 
symptoms were precipitated by drug abuse.  Thus, competent 
medical evidence of record demonstrates that the veteran's 
drug abuse was a key causal factor in his development of 
schizophrenia.  Under applicable VA law, a disease which was 
a result of abuse of drugs will not be deemed to have been 
incurred during active service for purposes of VA benefits.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-
99.

During a July 1998 private psychiatric examination, it was 
noted that the majority of the veteran's treatment records 
suggest that when psychotic, he had been abusing drugs and 
alcohol.  In this case, the veteran's schizophrenia has been 
directly attributed to drug abuse and there is no competent 
medical evidence of record that demonstrates otherwise.  
Furthermore, the veteran's own statements in conjunction with 
the medical evidence of record indicate that his drug abuse 
has spanned a long multi-year period of time, including his 
year of active service.  The Board finds therefore that based 
on medical evidence, the veteran's schizophrenia was drug-
induced and thus stems from willful misconduct on the part of 
the veteran.  38 C.F.R. § 3.1(n) (1999).  Any part of the 
veteran's schizophrenia which is due to drug abuse which 
occurred outside of service does not warrant service 
connection in the absence of a nexus to service.  Any part of 
the veteran's schizophrenia which is due to drug abuse which 
occurred during service must be viewed has having a 
misconduct etiology and thus may not be compensated by the 
VA.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Similarly, the veteran carries diagnoses indicative of 
various personality disorders.  Service connection for 
personality disorders are precluded by law.  38 C.F.R. 
§ 3.303(c). 

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
reiterates the three requirements for a well grounded claim:  
[1] medical evidence of a current disability; [2] medical or, 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and, [3] 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza, 
supra.  

With the above discussion in mind, the Board finds that there 
is no competent evidence of record, such as a medical 
opinion, indicating that schizophrenia or any other 
psychiatric disability are linked to any other disease or 
injury incurred in service.  There is no evidence that any 
chronic disease was shown in service or during an applicable 
presumption period that was not the result of the veteran's 
willful misconduct or drug abuse.  


ORDER

Service connection for schizophrenia is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

